Case 1:21-cv-00062-PLM-PJG ECF No. 20, PagelD.120 Filed 03/26/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

eR OR OR ok

MINDY CALKINS, an individual; ALI AL-
FARAJ, an individual; and KERRY MARK
PROPERTIES, LLC, a Michigan limited liability
company, for themselves and all those similarly
situated,

Plaintiffs,
Vv.

KENT COUNTY, a Government Unit; PETER
MACGREGOR in his individual and official
capacity; KENNETH D. PARRISH, in _ his
individual capacity; ALGER COUNTY, a
Government Unit; PAMELA JOHNSON, in her
individual and official capacity, ALLEGAN
COUNTY, a Government Unit; SALLY L.
BROOKS, in her individual and official capacity;
ANTRIM COUNTY, a Government Unit;
SHERRY A. COMBEN, in her individual and
official capacity; BARAGA COUNTY, a
Government Unit; JILL C. TOLLEFSON, in her
individual and official capacity; ANNE T. KOSKI,
in her individual capacity, BARRY COUNTY, a
Government Unit; SUSAN VANDERCAR, in her
individual and official capacity, BENZIE
COUNTY, a Government Unit; MICHELLE
THOMPSON, in her individual and official
capacity, BERRIEN COUNTY, a Government
Unit; SHELLY WEICH, in her individual and
official capacity; BRET E. WITKOWSKI, in his
individual capacity; CALHOUN COUNTY, a
Government Unit; BRIAN W. WENSAUER, in his
individual and official capacity; CASS COUNTY, a
Government Unit; HOPE ANDERSON, in her
individual and official capacity, CHIPPEWA
COUNTY, a Government Unit; CARMEN
FAZZARI, , in her individual and official capacity;
DELTA COUNTY, a Government Unit; SHERRY
GODFREY, in her individual and official capacity;
DICKINSON COUNTY, a Government Unit;
LORNA CAREY, in her individual and official
capacity, EATON COUNTY, a Government Unit;
ROBERT ROBINSON, in his individual and

Case No. 21-cv-62

HON. PAUL L. MALONEY

** CLASS ACTION **

 

 
official capacity; EMMET COUNTY, a
Government Unit; MARY MITCHELL, in her
individual and official capacity; GOGEBIC
COUNTY, a Government Unit; LISA HEWITT, in
her individual and official capacity; GRAND
TRAVERSE COUNTY, a Government Unit;
HEIDI SCHEPPE, in her individual and official
capacity; HILLSDALE COUNTY, a Government
Unit; STEPHENIE KYSER, in her individual and
official capacity; HOUGHTON COUNTY, a
Government Unit; LISA MATTILA, in her
individual and official capacity, INGHAM
COUNTY, a Government Unit; ERIC
SCHERTZING, in his individual and official
capacity; IONIA COUNTY, a Government Unit;
JUDITH A. CLARK, in her individual and official
capacity; IRON COUNTY, a Government Unit;
MELANIE CAMPS, in her individual and official
capacity; KALAMAZOO COUNTY, a
Government Unit; THOMAS WHITENER, in his
individual and _ official capacity, MARY
BALKEMA, in her individual capacity;
KALKASKA COUNTY, a Government Unit;
VALERIE THORNBURG, in her individual and
official capacity; LAKE COUNTY, a Government
Unit; KELLIE ALLEN, in her individual and
official capacity; BRENDA L. KUTCHINSKI, in
her individual capacity, LEELANAU COUNTY, a
Government Unit; JOHN GALLAGHER, III, in his
individual and official capacity; MACKINAC
COUNTY, a Government Unit; JENNIFER
GOUDREAU, in her individual and official
capacity; MANISTEE COUNTY, a Government
Unit; RACHEL NELSON, in her individual and
official capacity, MARQUETTE COUNTY, a
Government Unit; NICHOLAS BENSON, in his
individual and official capacity, MASON
COUNTY, a Government Unit; ANDREW R.
KMETZ, IV, in his individual and official capacity;
MENOMINEE COUNTY, a Government Unit;
BARBARA A. PARRETT, in her individual and
official capacity, MISSAUKEE COUNTY, a
Government Unit; LORI COX, in her individual and
official capacity, MONTCALM COUNTY, a
Government Unit; JOANNE VUKIN, in her
individual and official capacity; MUSKEGON
COUNTY, a Government Unit; TONY
MOULATSIOTIS, in his individual and official

2

 
capacity; NEWAYGO COUNTY, a Government
Unit; HOLLY MOON, in her individual and official
capacity, OCEANA COUNTY, a Government
Unit; MARY LOU PHILLIPS, in her individual and
official capacity, ONTONAGON COUNTY, a
Government Unit; JEANNE M. POLLARD, in her
individual and official capacity, OSCEOLA
COUNTY, a Government Unit; TONIA
HARTLINE, in her individual and official capacity;
LORI LEUDEMAN, in her individual capacity;
OTTAWA COUNTY, a Government Unit;
AMANDA PRICE, in her individual and official
capacity; ST. JOSEPH COUNTY, a Government
Unit; KATHY HUMPHRIES, in her individual and
official capacity, JUDITH L. RATERING, in her
individual capacity; SCHOOLCRAFT COUNTY, a
Government Unit; JULIE ROSCIOLI, in her
individual and official capacity; VAN BUREN
COUNTY, a Government Unit; TRISHA
NESBITT, in her individual and official capacity;
WEXFORD COUNTY, a Government Unit; and
KRISTI NOTTINGHAM, in her individual and
official capacity,

Defendants.

 

 

PLAINTIFFS’ MOTION TO CONSOLIDATE CASES

 

MINDY CALKINS, ALI AL-FARAJ, and KERRY MARK PROPERTIES, LLC,
individually and on behalf of a class of similarly situated individuals and entities (herein altogether
and each individually the “Calkins Plaintiffs”), by and through counsel, VISSER AND
ASSOCIATES, PLLC, hereby request that pursuant to Fed. R. Civ. P. 42(a)(2) this Court
consolidate this case with Frederick Grainger, Jr v County of Ottawa, et al., Case No. 19-cv-501,
Western District of Michigan (“Grainger”). In support of this Motion, the Calkins Plaintiffs state:

1. On September 20, 2019, Frederick Grainger, Jr., filed a Second Amended

3

 
Complaint, for himself and all those similarly situated, against numerous counties located within
the Western District of Michigan. (Case No. 19-cv-501, ECF No. 14 at PageID.277-303).

2. - On February 5, 2021, Calkins filed a First Amended Complaint, for themselves and
on behalf of a class of similarly situated individuals and entities, against the same county
defendants that are named in the Grainger Complaint. (Case No. 21-cv-062, ECF No. 7 at
PageID.46-70) (“Calkins”).

3. On March 5, 2021, Brian Behovitz filed a Motion to Intervene in the Grainger and
to File His Supplemental Pleading, Certify the Class, Appoint Him as Class Representative, and
Appoint Lead Counsel requesting oral argument on same. (Case No. 19-cv-501, ECF No. 133 at
PageID.3364-3406).

4, As fully developed in the accompanying Brief in Support of this Motion,
consolidation of Grainger and Calkins is appropriate because both cases “involve a common
question of law or fact.” See Fed. R. Civ. P. 42(a)(2).

5. The Grainger Complaint asserts both state and federal claims, including claims
under the state and federal constitutions for unpaid “just compensation” and other monetary
damages against the county defendants for violations of Article 10 of the Michigan Constitution
and of the Fifth, Eighth, and Fourteenth Amendments of the United States Constitution, as well as
a claim for unjust enrichment. (Case No. 19-cv-501, ECF No. 14 at PageID.277-303).

6. The Calkins Complaint is nearly identical to the legal and factual issues, conduct
and claims presented in Grainger. The two actions allege similar, and in most cases, overlapping
and identical claims with different named plaintiffs represented by different counsel. Each claim
arises from similar core facts and identical questions of law and utilizes the same damage
calculations. |

7. Calkins backs the appointment of Messrs. Powell and Ellison as lead counsel,

4

 

 
because they are in the best position to represent the interests of the putative tax-foreclosure class.

8. Consolidating Grainger and Wayside will help bring order to chaos by streamlining
numerous issues presented in the two cases, including discovery, dispositive legal motions, and
settlement negotiations, and prevent duplicative efforts in each case.

9. Calkins incorporates here the Brief in Support of Plaintiffs’ Motion to Consolidate
Cases, which is filed concurrently with this Motion. |

10. On March 22, 2021, counsel for Calkins sought concurrence to this Motion.
Counsel for Defendants do not concur. Counsel for Grainger agrees that consolidating the two
cases will best serve the putative class and concurs with this Motion.

For the reasons presented in this Motion and discussed in the Brief in Support of the
Motion, Calkins respectfully requests that this Honorable Court consolidate this case with
Frederick Grainger, Jr v County of Ottawa, et al., Case No. 19-cv-501, Western District of

Michigan.

Date: March 26, 2021 Respectfully submitted,

/s/ Donald R. Visser

Donald R. Visser (P27961)
Donovan J. Visser (P70847)
Brittany Dzuris (P81438)
Shawn Gillum (CO 35682)
VISSER AND ASSOCIATES, PLLC
2480 44th Street, Suite 150
Kentwood, MI 49512

Tel: (616) 531-9860

Fax: (616) 531-9870
don@visserlegal.com
donovan@visserlegal.com
brittany @visserlegal.com
shawn@visserlegal.com

 
Case 1:21-cv-00062-PLM-PJG ECF No. 20, PagelD.125 Filed 03/26/21 Page 6 of 6

CERTIFICATE OF SERVICE
Thereby certify that on March 26, 2021, I electronically filed the foregoing document using
the Court’s electronic filing system, which will notify all counsel of record authorized to receive
such filings.
/s/ Donald R. Visser

Donald R. Visser (P27961)
VISSER AND ASSOCIATES, PLLC
